I think relators were improperly certified and that the Civil Service Commission had the right to correct the mistake made in its certification. There are two reasons for this position. In the first place, a fraud was worked upon the Civil Service Commission which resulted in an improper certification. While the record discloses no participation by the relators in the fraud practiced upon the commission, I do not see how relators, though innocent themselves of fraud, are entitled to retain positions to which they were improperly appointed.
Even in the absence of fraud, I am of the opinion that the certification which contained the names of relators was void for the reason that it did not contain the names of persons as candidates in the order of their respective rank as required by Section 486-12, General Code. While any person duly certified may decline a specific appointment, no authority exists for waivers prior to certification by persons whose names appear on the eligible list.
ZIMMERMAN, J., concurs in the foregoing dissenting opinion.